Exhibit 10.4

 

[g32391koimage002.gif]

 

January 24, 2005

 

Mr. Jeffrey S. Cartwright

5568 Shannon Ridge Lane

San Diego, CA  92130

 

Dear Jeff:

 

We are pleased to confirm the principal terms of your employment as Senior Vice
President, Finance, and Chief Financial Officer of New Horizons Worldwide, Inc.
with a start date to be agreed upon.

 

Your compensation and benefits package will consist of the following items:

 

1.               $215,000 annual base salary. This will be increased to a
minimum of $225,000 at your one year anniversary.

 

2.               A bonus program that will be targeted to pay 50% of your base
compensation or $107,500 on an annual basis for achievement of 2005 EBIT goals.

 

3.               To compensate you for the bonus you are forgoing, we will pay
you a $50,000 signing bonus.

 

4.               50,000 New Horizons Worldwide, Inc. stock options.  The options
will be valued at market value at your start date, vest 20% per year for five
years and be exercisable for ten years.  The options will immediately vest in
the event of a change of control. These options will be governed by additional
terms and conditions, which are outlined in the enclosed separate form of Stock
Option Agreement.

 

5.               A benefits package covering medical, dental and vision
insurance and 401(k) plan.

 

a.               Except for the 401(k) Plan, which shall operate as described in
the benefits package description we will send to you, the other benefits shall
become effective the first of the month following your start date.

b.              You will begin accruing vacation the first of the month
following your start date at a rate of two weeks per year.

c.               New Horizons will pay 100% of the cost of your vision insurance
premium and 100% of the cost of your dependents’ premium.

d.              New Horizons will pay the premium for the basic life insurance
coverage of $50,000.

 

1900 S. State College Blvd., Suite 200

Anaheim, CA 92806

main (714) 940-8000

www.newhorizons.com

 

--------------------------------------------------------------------------------


 

Jeffrey S. Cartwright

Offer of Employment

January 24, 2005

 

e.               New Horizons will pay the premium for the officer long-term
disability plan and regular long-term disability plan.

f.                 A summary of the benefits package will be sent to you
tonight.

 

6.               While it is our goal and preference that you relocate to Orange
County by the fall 2005 school term, you and I will evaluate the importance and
timing of the relocation.  In the event we decide that relocation is
appropriate, your relocation package will consist of the following:

 

a.               Pack, unpack and transport all household goods.

b.              Sales commission on the sale of your current home at not greater
than 7% of the sales price.

c.               Documented, non-recurring closing costs on the purchase of an
Orange County house, but not including points.

d.              To the extent that these items represent taxable income to you,
they will be grossed up to provide for the tax expense.

 

7.               In the event that you are terminated without cause either
during direct employment with New Horizons or within six months of a change of
control, you will be granted six months severance pay.

 

Jeff, I and the Board of Directors are excited to have you join us.  You will
make a huge difference in our business and I am here to support your success in
every way possible.  If the foregoing meets with your approval, please sign and
return a copy of this letter at your first convenience.

 

Very truly yours,

 

 

Thomas J. Bresnan

Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

/s/Jeffrey S. Cartwright

 

Jeffrey S. Cartwright

 

INSERT DATE

 

Date

 

2

--------------------------------------------------------------------------------


 

February 10, 2005

 

 

 

Jeff Cartwright

New Horizons Computer Learning Centers, Inc.

1900 S. State College Blvd., Suite 200

Anaheim, CA 92806

 

Dear Jeff:

 

This will amend and clarify our letter to you dated January 24, 2005.

 

1.               The stock options will vest 25% per year for four years.

2.               The annual bonus program will be structured the same as Tom
Bresnan’s and Martin Bean’s, which is as follows:

 

% of EBIT

 

% of Target
Bonus
Earned

 

Bonus

 

90

 

 

25

 

26,875

 

95

 

 

62.5

 

67,188

 

100

 

 

100

 

107,500

 

110

 

 

125

 

134,375

 

120

 

 

150

 

161,250

 

130

 

 

175

 

188,125

 

140

 

 

200

 

215,000

 

 

Very Truly Yours,

 

 

/s/Thomas J. Bresnan

 

Thomas J. Bresnan

CEO

 

Accepted and Agreed:

 

/s/Jeff Cartwright

 

Jeff Cartwright

 

TB:cas

 

3

--------------------------------------------------------------------------------